4DFFlC.E OF T.HE ~ATTORNEV     GENERAL   OF TEXAS
                           AUSTIN
\




                                          January   30,   1939



Ron. Chas. ?I.Yartin
County ALldit.or
B!arshall,Texas
Dear ?Zr.Kartin:




                                          r the year of

has been   recsiv




                       12, 1934, Son, Julius F. Frankl, Assis,-
                      1, held thst the County Coz~Pssionora'"
                     authority to pay the preaim on the offi-
                    ounty Treasurer.
          Artiolc~S991Of the Rcrtsed Civil Stetut%?sof
Texas aut.hozizad oertsin ofPicars to dedlwt th.2cost of ths
proniurron th4fr bonds from the fees of their various of-
fices but this stnt,utehad epplicntionor~lyto the officers
cnu&ra%.ed in ArtIcls 3833, &vi,o3d Civil Statutes, a:nonz
which the office of County Treanurer does not cppczr.
Iion.Chas. R. Xartln, January 33, 1939, Faze 2


tbo absmce  of statutory author:tp aut5orizin:'thu Cm-
ZliSSlO%3r3’Court t0 ::akoSUCh >aj?Eilt3,gal: arc;rt:33oct-
fully advi3ed t?lotit 13 Our opinion tbnt fh::Com!issionors*
Court does zot kve the autiority to ?cy pmzliur:: ox offl-
cial surety bond of the Go!:atyCrea3urer for the year of
1936.
          T?.eopinion hcratofore rendered by Zen. Joe J.
Alsup, Az3istant Attomcy.Gem.urol, referred to nbovs, is
hereby expressly overruled.
           The opinion of Xon. Julius F. Fraoki, Assistant
 Attorney .Genorol,rcferrod to above, is hereby expressly
.approved a?ldconfirned-.
           Trustinr,that the foregoing amwers   your inquiry,




AF'PROVXI: